DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
2-3 and 7
Pending:
1, 4-6 and 8-35
Withdrawn:
25-35
Examined:
1, 4-6 and 8-24
Independent:
1 and 5
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description

x
BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting



Priority
Priority is claimed to as early as 7/25/2017.

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The previous objections are withdrawn, however new objections are applied.
The 112/b rejections are withdrawn, except at noted below, and new rejections are applied.
The previous 101 rejections are withdrawn because, with reference to MPEP 2106, at Step 2A, 1st prong of the 101 analysis therein, the claims are not directed to a judicial exception.
Referring to the 101 analysis as organized in MPEP 2106, the 101 rejections are withdrawn at least in view of the analysis step 2A, 2nd prong, 1st consideration relating to an improvement integrating possible judicial exceptions into a practical application, the improvement in this instance comprising personalization of pro- and pre-biotic therapies.  In this regard, Applicant's 10/11/2021 remarks at pp. 11-12 support withdrawal of the rejection.  
The double patenting rejections are withdrawn.  In this regard, Applicant's 10/11/2021 remarks at p. 13 support withdrawal of the rejection.
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.


Claim objections
Claims 1, 14, 19-20 and 23 is objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.
The following issues are objected to:
Claim
Recitation
Comment
10
; or
No punctuation is appropriate in a list of only two list elements.
14
a plurality of reference subject microorganism taxonomic profiles
linked to a biological age of a plurality of reference subjects
Better: "a plurality of reference subject microorganism taxonomic profiles of a plurality of reference subjects, each profile
linked to a biological age of [[a plurality of reference]] one of the subjects



a plurality of microorganism nucleic acids from a plurality of reference subjects...
a plurality of microorganism nucleic acids are analyzed for each subject
The two instances of pluralities should be further distinguished, e.g. a plurality and sub-pluralities, or possibly the initial recitation should itself directly recite the multiple, distinct pluralities.
20
provide... associated of with subject;
"[[of ]]" as a grammatical correction
23
identify
"identifying" for consistency with the other recited steps



Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-6 and 8-24 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1
A method of creating a predicted biological aging clock for a
subject...
(d) a predicted biological aging clock of the subject
First, the relationship is unclear between the two instances of clocks.  If they are the same, then both should recite "for" or "of" consistently, and the second should recite "[[a]]the... clock."

Second, the claim recites a method comprising steps (a-c and e), each recited as a verb, i.e. "analyzing...," "creating..., " inputting..." and "preparing..."  However, at (d), no verb is recited, and instead a claim element is recited, i.e. "a predicted biological aging clock of the subject," and the relationship of this element to the "method" is unclear.  This rejection might be overcome by amending to recite a method step at (d), e.g. a method step clearly relating to the recited element of "a predicted biological aging clock of the subject," such as "generating a predicted biological aging clock of the subject..." as disclosed at, for example [19].

(e)... the biological aging 
Lacks antecedent, and the relationships are unclear between this "biological aging," as a process, and the otherwise recited clocks and age.
1
(e) ...wherein the predicted biological aging clock is indicative of a predicted biological age of the subject. 
The relationships are unclear among: the "preparing...," the "report," the "biological aging," the "predicted biological aging clock" and the "predicted biological age."  It is at least not clear that or how the "clock" and the "age" relate to the "report" and the "aging."
5
a microbiota of the subject
The relationship is unclear between the instance in the preamble and that in the beginning of the "analyzing" step.  Possibly the second should be amended to "[[a]]the microbiota of the subject."

Similarly, the relationship is unclear between the preceding two instances and the additional instance later in the "analyzing" step, which latter instance also might be amended to "the."
5
the sample of the microbiota from the gut
Lacks antecedent.  Possibly "from the gut" should be recited at the instantiation of "a sample."
9
a group of 314 prevalent microbial species defined in the Centrifuge
index
Interpretation of the recited "group of 314" is unclear, even with reference to [247-8] of the specification.  Interpretation of the recited "Centrifuge index" similarly is unclear.  [248] discloses "The specific version of the Centrifuge index is 'Bacteria, Archaea from last updated
4/15/2018,'" but it is not clear what is a proper citation to this index, i.e. which "index" is being referenced.  The below written description rejection also pertains.
11
one or more of
The recited "one or more of" is inconsistent with the recited single option.  This rejection might be overcome by deleting the recitation.
13
whole metagenome reads
It is not clear how to interpret "whole" with respect to "metagenome."  For example, whole genome sequencing relative to the concise genome of a single organism is a well-established practice, but interpretation of "whole" with respect to the various organisms of a microbiome is not clear and is not clearly disclosed ([83, 166, 185]).  At least, the scope of "metagenome" should be clear, so as to give meaning to "whole."  Support for any amendment in this regard should be specifically identified.  This rejection is maintained.



a plurality of reference subject microorganism taxonomic profiles linked to a biological age of a plurality of reference subjects
The recitation is unclear as to whether there is one "biological age" for all "reference subjects" versus a one-to-one correspondence between "profiles" and multiple instances of "biological age."  Also, the relationship is unclear between the first and second recitations of "reference subject."  This rejection might be overcome by amending to: "a plurality of reference subject microorganism taxonomic profiles of a plurality of reference subjects, each profile linked to a biological age of [[a plurality of reference]] one of the subjects"
16
the altered taxonomic profile
Lacks antecedent, noting that claim 16 depends from claim 5 rather than claim 15
19
determining an amount of the microorganisms...
generating a taxonomic profile of the microbiota of each reference subject based on the amount
of each of the microorganisms of each reference subject
The claim begins by reciting a single "amount of the microorganisms" but then relies on "the amount of each of the microorganisms."  This inconsistency regarding the available data for the subsequent step might be resolved by initially reciting determination of "amounts of each of the microorganisms."
20
a computer
The relationship is unclear between this instance of "computer" and the instance in claim 19.
17, 
1-24
whose change in amount provides
It is not clear whether the claim reads on or requires physically changing the amount in an actual subject.  This rejection might be overcome by amending to clarify that the "change" which "provides" is a predicted or modeled change, noting that the claims alternate between data and physical analysis, and it should clear in all instances which is within the scope of the claim.  Generally, throughout the claims, it should be clear whether virtual, actual or either performance or elements are required or within the scope of the claim.
20
one specific microorganism
The recited "specific" is a term of relative or vague degree, neither defined in the specification nor having a well-known and particular definition in the art.  It would not have been clear to PHOSITA what is a specific organism versus an organism which is not specific (MPEP 2173.05(b) pertains.) 
20
the
predicted biological age associated of the subject;
Not interpretable, at least due to the apparent grammatical error at "of."



a predicted biological aging clock of the microbiota
Not interpretable, at least for lack of consistency with the remainder of this claim, with the other claims and the disclosure.  Possibly "of the microbiota" should read "of the subject."

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
1, 5
machine learning platform
Definite under 112/b after properly invoking 112/f. Recites means (or an equivalent, nonce term, here "platform") and function and/or result (here "machine learning") without specifying steps or structure to prevent invoking.  However, it is clear that the specification discloses sufficient structure, material, or acts and not just function, as exemplified at [57-58].  MPEP 2181.III-IV pertain.  Claim 5 is rejected similarly.
15
to reduce
Interpreted as intended use
17
whose change in amount provides
Interpreted as intended use, e.g. a modeled step "provides"
22
an internet application
The recitation does not invoke 112/f because it is interpreted as a well-known process, e.g. a program providing input-output functions.  MPEP 2181.I.A,3rd para. pertains with analogy to structures having "sufficiently definite meaning," such as "filters" and "brakes." 
9-10
Group 95; Group 76; Group 39; Group 41; Group 16; Geroprotective Group; Progeroid Group
Each is defined in the specification at [69-71, 76-77, 141-142, 145-146, 239] and Tables 1.  Also, Applicant's 10/11/2021 remarks at p. 10 pertain.



Claim rejections - 112/a
The following is a quotation of 112/a:
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Regarding issues of written description support stemming even from the original claims and original disclosure, MPEP 2161.01.I (e.g. 6th para.), 2163.I and 2163.I.A pertain: "[O]riginal claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed" (MPEP 2161.01.I,6th para.).

Written description
Claims 9-10 are rejected under 112/a as failing to comply with the written description requirement.  The claims read on subject matter which is not described in the specification in such a way as to reasonably convey to PHOSITA that the inventors, at the time the application was filed, had possession of the claimed invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted.  With regard to any suggested amendment(s) below to overcome a rejection, equivalent amendments also would be acceptable.
Claim 9 recites "...the specific group of microorganisms includes: a group of 314 prevalent microbial species defined in the Centrifuge index..."  The specification discloses "...information on 314 
Verbatim disclosure is not required, however it must be made clear on the record how the claim language is supported by the original disclosure, by explicitly identifying the relevant portions of the original disclosure and ensuring that the claims are scoped to supported embodiments.
As appropriate, these rejections may be overcome, for example, (i) by narrowing to supported embodiments and/or (ii) by clarifying on the record where support can be found and how that support relates to the recitations. 
In general, it is requested that any claim amendment in this regard be accompanied by citations to support in the original disclosure.
MPEP 2163 pertains.


Conclusion
No claim is allowed.
Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the 

Examiner comment
If filing after final, Applicant is encouraged to consider filing via the AFCP program:
https://www.uspto.gov/patents/initiatives/after-final-consideration-pilot-20

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631